Citation Nr: 1342686	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for atypical migraine headaches.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to November 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

The Veteran was afforded a VA examination in June 2009 in response to her claim for service connection for headaches.  At that time, she reported that she had headaches approximately once a week and that the headaches lasted up to three days.  She described her headache pain as sharp and throbbing.  She also reported that she missed about six or seven days of work in the last year due to severe headaches.  

The Veteran claims her headaches are more frequent and more severe than currently rated.  She indicates her headaches never completely go away despite taking medication daily.  The Veteran further indicates she has frequent prostrating attacks per month.

The Board is of the opinion that the June 2009 VA examination report is not adequate for rating purposes because it does not adequately address the frequency of any prostrating attacks.  Moreover, it appears from the Veteran's contentions that the disability might have increased in severity since that examination.  Therefore, the Board has determined that she should be afforded another VA examination to determine the current degree of severity of the disability.  In addition, further development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include VA outpatient records from April 2011 to the present.  All efforts to obtain these records must be fully documented if any requested records are not obtained.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of her service-connected headaches.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the examiner, and any necessary studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran with a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

